Bboyles, C. J.
1. The excerpts from the charge of the court which aré complained of, when considered in connection with the remainder of the charge, show no material error.
2. The grounds of the motion for a new trial, based upon the refusal of the court to give to the jury certain written requested charges, are too defective to be considered by this court, since it is not stated in the grounds-that the requests to charge were presented to the judge before the jury had retired to consider their verdict.
3. The verdict was amply ■ authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.